Title: To Thomas Jefferson from Robert Smith, 12 October 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Oct. 12. 1806
                        
                        I have this moment received your favor of yesterday. Being much engaged in some private affairs of moment
                            that cannot be postponed I fear I shall not be able to set out for Washington before next Thursday. But surely I will be
                            with you as soon as I possibly can Let me, however, entreat you not to postpone any measure on account of my absence.
                        I am indeed extremely happy you have Offered the Collectors Office to Nicholson. He justly merits such a mark
                            of your Confidence in him. Presuming that such an Office would not be acceptable to him or rather not thinking at all of
                            him in relation to such an Office I mentioned to Mr Gallatin the name of Col Stricker. But I have no hesitation in saying
                            to you that personally the appointment of Nicholson will be more pleasing to me. Indeed his claims are such that no person
                            ought to be preferred to him. 
                  Respectfully Your Ob. Servt
                        
                            Rt Smith
                            
                        
                    